DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes:  OLED WITH NON-STRAIGHT VERTICAL BANKS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An organic light emitting display device, comprising: a plurality of sub-pixels including a first sub-pixel, a second sub-pixel, and a third sub-pixel; a first electrode disposed on each of the plurality of sub-pixels … wherein the first sub-pixel is surrounded by the first horizontal bank, the second horizontal bank, the first vertical bank, and the second vertical bank”. The examiner understands the sub-pixels to the be the light emitting portions. It is not clear in what way the first electrode is “disposed on each of the plurality of sub-pixels”; what is the sub-pixel that the first electrode is “on”, while the banks are surrounding it?
Claim 1 recites “a horizontal bank including a first horizontal bank and a second horizontal bank that are alternately arranged in a first direction to cover edges of the first electrodes; a vertical bank including a first vertical bank, a second vertical bank, and a third vertical bank that are alternately arranged in a second direction to cover edges of the first electrode and disposed on the horizontal bank”. This seems to mean that there are a series of first banks and a series of second horizontal banks that alternate with each other. However, this is not clearly recited, and leads to confusion. For example, claim 8 recites that “the fourth sub-pixel is spaced apart from the first sub-pixel in the first direction and is surrounded by the first horizontal bank, the second horizontal bank, the first vertical bank, and the second vertical bank”; this is the same arrangement that the first pixel has, as recited in claim 1. It is clear that not all of these banks can be the same; otherwise the first and fourth pixels would be in the same opening in the banks, which is not typically how pixels are arranged and not which is disclosed in the present specification.  However, when the claims recite “the first horizontal bank”, etc., a single bank is indicated. The claims are unclear for this reason.
Claim 3 recites that “the second vertical bank has a right protrusion at another positions overlapping the first horizontal bank and the second horizontal bank”; “another positions” has number disagreement, so it is not clear if one or more than one position is referenced. 
The remaining claims are rejected based on their dependencies. 
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897